Citation Nr: 9929600	
Decision Date: 10/15/99    Archive Date: 10/29/99

DOCKET NO.  97-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for post acne 
scarring, currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from June 1969 to June 
1971.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from the Department of Veterans 
Affairs (hereinafter VA) regional office in Montgomery, 
Alabama (hereinafter RO).


REMAND

In conjunction with the claim of entitlement to an increased 
rating for his service-connected skin disorder, the veteran 
was afforded a VA examination conducted in May 1997.  
However, at his personal hearing before the RO conducted 
February 1998, the veteran stated that the VA examination was 
inadequate as the examiner had not requested that he remove 
his shirt in order to view the extent of his 
service-connected skin disorder.  He further reported that 
his skin disorder had increased in severity since the VA 
examination in 1997.  Additionally, the veteran stated that 
he had been receiving treatment for his service-connected 
skin disorder from a private physician.  When the VA is put 
on notice prior to the issuance of a final decision of the 
possible existence of certain records and their relevance, 
the Board must seek to obtain those records before proceeding 
with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 
370 (1992).  The United States Court of Appeals for Veterans 
Claims (hereinafter Court) has held that the VA has a 
statutory duty to assist the veteran in obtaining civilian 
records.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  These 
records, as well as any other pertinent civilian records, 
should be obtained and considered by the RO prior to 
appellate review.

Additionally, a VA psychiatric examination was conducted in 
September 1997 in conjunction with the veteran's 
service-connected post-traumatic stress disorder.  The Board 
finds this examination inadequate for rating purposes.  The 
examiner did not address the presence or absence of the 
specific manifestations required for evaluating the veteran's 
service-connected psychiatric disorder under the rating 

criteria.  Additionally, in a statement dated in June 1999, 
the veteran stated that he had received treatment for his 
service-connected post-traumatic stress disorder at the VA 
Medical Center in May 1999; these records were not obtained.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the 
Board notes that the issue of entitlement to a rating in 
excess of 10 percent for post-traumatic stress disorder is 
based on the assignment of initial rating for that disability 
following an initial award of service connection.  In 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Id.; Francisco, 7 Vet. App. at 58.  Instead, in Fenderson, 
the Court held that where a veteran appealed the initial 
rating assigned for a disability, "staged" ratings could be 
assigned for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. at 126.

The Board has recharacterized this issue on appeal in order 
to comply with the recent opinion by the Court in Fenderson.  
The Court held in Fenderson, in pertinent part, that the RO 
had never properly provided the appellant with a statement of 
the case concerning an issue, as the document addressing that 
issue "mistakenly treated the right-testicle claim as one 
for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson v. West, 12 Vet. App. 119 (1999) (emphasis 
in the original).  The Court then indicated that "this 
distinction is not without importance in terms of VA 
adjudicative actions," and remanded the matter for the 
issuance of a statement of the case.  Id.  As in Fenderson, 
the RO in this case has also misidentified this issue on 
appeal as a claim for an increased disability rating, rather 
than as a disagreement with the original rating award for 
this disorder.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, this case is remanded to the RO for the 
following actions:

1.  All pertinent VA and private medical 
treatment records subsequent to April 
1999, should be obtained and associated 
with the claims file. 

2.  The RO should provide the veteran 
with the appropriate forms authorizing 
the release of any additional, pertinent 
medical records for treatment for his 
skin disorder subsequent to service 
discharge, to include the medical records 
from Dr. Dumas, located in Birmingham, 
Alabama.  The RO should request records 
from all sources provided by the veteran 
and any records so obtained, not already 
associated with the veteran's claims 
file, should be associated thereto.

3.  Thereafter, the veteran should be 
afforded a VA dermatological evaluation 
to determine the extent of his 
service-connected skin disorder.  All 
pertinent symptomatology and findings 
should be reported in detail.  The RO 
must furnish the examiner with a copy of 
the rating criteria for evaluating skin 
disorders and request that the examiner 
comment as to the presence or absence of 
each symptom and finding required under 
the rating criteria for ratings from 30 
percent and 50 percent, and, where 
present, the frequency and/or severity of 
each symptom and finding.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study; the examination report 
should reflect that such a review was 
made.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
extent of his service-connected 
psychiatric disorder.  All pertinent 
symptomatology and findings should be 
reported in 

detail.  The RO must furnish the examiner 
with a copy of the rating criteria for 
evaluating psychiatric disorders and 
request that the examiner comment as to 
the presence or absence of each symptom 
and finding required under the rating 
criteria for ratings from 10 percent to 
100 percent, and, where present, the 
frequency and/or severity of each symptom 
and finding.  The examiner should also 
assign a Global Assessment of Functioning 
Scale score and explain what the assigned 
score means.  A complete rationale for 
any opinion expressed should be included 
in the examination report.  The claims 
file must be made available to and 
reviewed by the examiner prior to the 
requested study; the examination report 
should reflect that such a review was 
made.  

5.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (1998).

6.  Following completion of the 
foregoing, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the reports do 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the 

examiner for corrective action.  38 
C.F.R. § 4.2 (1998).  "If the 
[examination] report does not contain 
sufficient detail it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."  
Green v. Derwinski, 1. Vet. App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

7.  The RO should then readjudicate the 
veteran's claims on appeal, to consider 
all the evidence of record and the 
Court's holding in Fenderson.  
Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  After 
the veteran and his representative have 
had an adequate opportunity to respond, 
the appeal should be returned to the 
Board for appellate review.  

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).  This claim must be afforded expeditious 
treatment by the RO.  The law requires that all claims that 
are remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the regional offices to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  No action is required by 
the veteran until he receives further notice; however, he may 
present additional 

evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












